DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-16, and 20 are pending.
Claims 1, 3-16, and 20 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-22-22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-16, and 20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bell (U.S. PG Pub. 2020/0025402).


Bell teaches the following:

As to claims 1, 15 and 16, an operational mode switching method comprising: when a parameter relating to the indoor environment in which the air conditioning system operates does not satisfy a first condition while the air conditioning system is operating in a first operation mode that is an operation mode in which setting values computed on the basis of a prediction model are used as the setting values for the air conditioning system, switching the operation mode of the air conditioning system to a second operation mode that is an operation mode in which the computed setting values are not used as the setting values for the air conditioning system[0242, 0244, 0247].    Bell teaches monitoring a condition (the prediction error for example) and switching in an out of modes (system identification and operational) based on the prediction error.  Bell also teaches that each of the modes has its own setting values including the operational mode that uses a prediction model to determine HVAC settings. Bell further teaches 
 wherein the first condition is that a condition satisfaction level is greater than a first threshold, the condition satisfaction level being computed based on a parameter condition satisfaction rate representing a degree that a value of the parameter relating to the indoor environment satisfies a condition associated with the parameter[0247].  



As to claims 4 and 18 wherein the second condition is that the condition satisfaction level is greater than a second threshold, and the second threshold is greater than the first threshold[0205 0247 the transition from system identification to operational mode after further training occurs].  

As to claims 5 and 19, wherein the second condition is further that a continued operation time in the second operation mode of the air conditioning system is longer than a third threshold[0214]. 
 
As to claims 6 and 20, wherein the condition associated with the parameter relating to the indoor environment is that the value of the parameter is within a predetermined range [0247 determining if it is an error or not].  

As to claim 7, wherein the parameter relating to the indoor environment includes at least one of indoor temperature that is temperature in the indoor environment, a comfort level in the indoor environment, and power consumption of the air conditioning system [0247].  



As to claim 9, wherein the measured values of the parameter include at least measured values of the indoor temperature[0247].  

As to claim 10, wherein the measured values of the parameter include measured values at a date and time in past earlier than a date and time when a condition satisfaction level is computed[0242 validation during system identification].  

As to claim 11, wherein the value of the parameter relating to the indoor environment includes an index indicating accuracy of predicted values of the parameter, the predicted values being computed on the basis of the prediction model[0247].  

As to claim 12, wherein as the index indicating the accuracy of the predicted values of the parameter, a prediction error that is an error between the measured values of the parameter and the predicted values is used[0247].  

As to claim 13,  wherein the prediction error includes any of a prediction error of indoor temperature, a prediction error of a comfort level, a prediction error of power consumption of the air conditioning system, a prediction error of solar radiation, and a prediction error of outside air temperature, or a combination of each prediction error[0247].  

As to claim 14, wherein the prediction error includes an error between the measured values of the parameter at a date and time in past earlier than a date and time when a condition satisfaction level is computed and the predicted values of the parameter computed on the date and time in past(fig. 12).

Response to Arguments
Applicant's arguments filed 2-22-22 have been fully considered but they are not persuasive.  Applicant argues that Bell fails to the condition satisfaction level being computed based on a parameter condition satisfaction rate representing a degree.  However, as pointed out above it is unclear how to define this term.  Bell teaches that based on a comparison of computed and actual temperature values an error is found and compared to a threshold.  This can be considered  a satisfaction level and rate for forming the degree since it as multiple comparisons for determining if the model output satisfies temperatures or not and then will switch modes accordingly.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119